Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 06/22/2022. In virtue of this communication, claims 1-23 are currently pending in this Office Action. Claims 8-13 and 21-23 are non-elected claims.

Response to Arguments
2.	In Remarks, applicant mainly argues for the amended claim limitation “a group WUS parameter that is a function of zone identification (ID) information of the sidelink UE”.
	In fact, it’s important to note that the amended claim limitation does not specifically define what a group WUS parameter is, and a function of zone ID information is. See MPEP 2111. What’s more, claim does not specifically define how the sidelink is involved. Accordingly, “a sidelink UE” is reasonably interpreted as “a UE with Wi-Fi enabled”.
	With the above reasonable claim limitation, the amended claim limitation is considered obvious by the rationales found in the newly prior art. In particular, Huang teaches that access point sending wake up packet including a frame with the control field, address field, type dependent field, frame body field and FCS field (fig. 3), and those fields are made up of bitmap (401 in fig. 4), property field (402 in fig. 4), and elements (fig. 5). The values in the fields or elements in fig. 3-5 of Huang are group parameters which dictates the functions of group ID of a UE. For instance, group ID is assigned to UE based on UE capabilities and limitation to the group members in a group ID (see par. 0044-0046 of Huang). Moreover, the identifier filed in fig. 3 and fig. 4-5 of Huang indicates that which group ID the UE belongs to. Hence, group ID in fig. 3, membership of group ID fields and property field for group ID in fig. 4, number of signaled group ID field, value of group ID filed in fig. 5 of Huang reads on the claimed feature “zone ID information”. However, to advance the prosecution, the “zone ID information” could be reasonably interpreted as “zone ID information based on space and time”. In particular, Joseph teaches identifying mobile devices within a pairing zone to add them to a group (see fig. 5-9), and position manage table for recording devices corresponding to location (x, y, z) with associated timestamp (1121 in fig. 11).
	For these reasons, the amended claim limitation is considered obvious and do not hold a patentable weight.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. Pub. No.: US 2012/0275364 A1 in view of Huang et al. Pub. No.: US 2019/0098574 A1 and evidenced by Joseph et al. Pub. No.: US 2014/0113674 A1.

Claim 1
Anderson discloses a method (fig. 4, 5 & 6B-C for PDCCH Wake-Up message) of wireless communication by a user equipment (UE) (UE in fig. 1A-B), comprising: 
receiving a group wake-up signal (WUS) (404 in fig. 4) from a base station (base station in fig. 1A and eNB in fig. 1B); and 
decoding the group WUS (par. 0072) based on group identification (ID) information of the UE (404 in fig. 4 and par. 0071, wake-up message may be addressed to a group of UEs using a group identifier referred to as a wake-up radio network temporary identifier W-RNTI; par. 0072, the wake-up RNTI may be decoded by the UE).
	Although Anderson does not explicitly show: “a sidelink user equipment (UE); and a group WUS parameter that is a function of zone identification (ID) information of the sidelink UE”, the claim limitations are considered obvious by the following rationales. 

Firstly, the claimed feature “a sidelink user equipment (UE) and the sidelink UE” are considered as preamble recitation and the intended use respectively. The preamble “a sidelink user equipment (UE)” e of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The claimed feature “the sidelink UE” could be considered as an intended use. Alternatively, “the sidelink UE” could be reasonably interpreted as “Wi-Fi enable UE”. In particular, Huang teaches “Wi-Fi enable UE” (see user devices in fig. 1 and 802.11 transceiver in fig. 2). 
	Secondly, to consider the obviousness of the amended claim limitation “a group WUS parameter that is a function of zone identification (ID) information”, recall that claim does not specifically define what are required to be a group WUS parameter and what a function of zone ID information is. In particular, Huang teaches that access point sending wake up packet including a frame with the control field, address field, type dependent field, frame body field and FCS field (fig. 3), and those fields are made up of bitmap (401 in fig. 4), property field (402 in fig. 4), and elements (fig. 5). The values in the fields or elements in fig. 3-5 of Huang are group parameters which dictates the functions of group ID of a UE. For instance, group ID is assigned to UE based on UE capabilities and limitation to the group members in a group ID (see par. 0044-0046 of Huang). Moreover, the identifier filed in fig. 3 and fig. 4-5 of Huang indicates that which group ID the UE belongs to. Hence, group ID in fig. 3, membership of group ID fields and property field for group ID in fig. 4, number of signaled group ID field, value of group ID filed in fig. 5 of Huang reads on the claimed feature “zone ID information”. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify group messages for LTE wakeup of Anderson by providing group identification indication signaling as taught in Huang. Such a modification would have used a group identification indication to exchange data between a user equipment and a network device for so that the use of efficient batteries could have allowed user for longer times between recharges or replacement as suggested in par. 0003 of Huang.
	Lastly, regarding to the “zone ID information”, applicant may argue that it’s based on location related to the space and the time. So, to advance the prosecution, the “zone ID information” could be reasonably interpreted as “zone ID information based on position and time”. In particular, Joseph teaches identifying mobile devices within a pairing zone to add them to a group (see fig. 5-9), and position manage table for recording devices corresponding to location (x, y, z) with associated timestamp (1121 in fig. 11).
	For the above reasons, the claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify group messages for LTE wakeup of Anderson in view of Huang by providing group association based on network determined location as taught in Joseph to obtain the claimed invention as specified in the claim. Such a modification would have included a wireless network to determine the locations of mobile devices and associate the mobile devices based on a network determined pairing zone to a group so that the periodic position check-ins could have avoided and thereby saving the cost, amounts of processing capability and battery life  as suggested in par. 0002-0003 of Joseph.

Claim 2
Anderson, in view of Huang and Joseph, discloses the method of claim 1, further comprising receiving the zone ID information in a physical downlink control channel (PDCCH) payload (Anderson, see fig. 4 for wake-up indication 404 included in PDCCH control region and par. 0071 for W-RNTI; therefore, the combined prior art reads on the claim).

Claim 3
Anderson, in view of Huang and Joseph, discloses the method of claim 1, further comprising receiving the zone ID information by descrambling a portion of a cyclic redundancy check (CRC) code with the zone ID information (Anderson, wake-indication 404 including w-RNTI in fig. 4, and see fig. 1E for CRC 191 and XOR with user ID or RNTI to obtain scrambled CRC 193 in the message; Huang, CRC in FCS field 305 of fig. 3 and par. 0048; accordingly, the combined prior art renders the claim obvious).

Claim 4
Anderson, in view of Huang and Joseph, discloses the method of claim 1, further comprising receiving the group WUS in a search space and time location for monitoring for the group WUS, the search and time location being based on the zone ID information (Huang, group ID in fig. 3-5; Joseph, time and location in the position mapper sampler table 1121 in fig. 11; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 5
Anderson, in view of Huang and Joseph, discloses the method of claim 1, in which the zone ID information includes zone IDs from contiguous zones (Anderson, as depicted in fig. 1A-B, coverage of base station could be considered contiguous, and see wake up signal 404 with RNTI in fig. 1; Huang, user devices 120 in fig. 1 is covered by a common access point; Joseph, as depicted in fig. 2A-2B, coverages are contiguous; therefore, the combined prior art meets the claim condition).

Claim 6
Anderson, in view of Huang and Joseph, discloses the method of claim 1, in which the sidelink UE is in coverage from a cell different than one other sidelink UE receiving the group WUS (Anderson, UE in fig. 1A-B; Huang, user devices are in coverage from access points not from the other user device in fig. 1; Joseph, ad-hoc group in par. 0035, see mobile devices in fig. 1-2 coverage provided by access point or a cell; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 7
Anderson, in view of Huang and Joseph, discloses the method of claim 1, further comprising decoding the group WUS based on common UE parameters in addition to the zone ID information (Anderson, par. 0072, PDCCH wake-up message decoded by the UE includes other parameters in addition to wake-up RNTI; Huang, fig. 3, frame control 301 or address 302, type dependent 303, frame body 304 and FCS 305 are common parameters; and thus, the combined prior art renders the claim obvious).

Claim 14-20
	Claims 14-20 are apparatus claims corresponding to method claims 1-7. All of the limitations in claims 14-20 are found reciting the structures of the same scopes of the respective limitations in claims 1-7. Accordingly, claims 14-20 are considered obvious by the same rationales applied in the rejection of claims 1-7 respectively set forth above.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571) 270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/San Htun/
Primary Examiner, AU 2643